Case 2:20-cv-14304-KSH-CLW Document 2 Filed 10/12/20 Page 1 of 2 PageID: 48




Mary L. Moore, Esq. (Bar ID No. 023421991)
JACKSON LEWIS P.C.
200 Connell Drive
Suite 2000
Berkeley Heights, New Jersey 07922
(908) 795-5210
ATTORNEYS FOR DEFENDANTS

                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

 ANN CARLATTA [sic],                             :
                                                 :
                         Plaintiff,              :
                                                 :
 v.                                              :
                                                 :   CIVIL ACTION NO. _______________
 BERTELSMANN, INC.; and RTL                      :
 ADCONNECT, INC.,                                :
                                                 :
                         Defendants.             :


To:    Clerk of Court
       United States District Court for the District of New Jersey
       MLK, Jr. Building and U.S. Courthouse
       50 Walnut Street
       Newark, New Jersey 07102

       The Law Office of Richard Malagiere
       Leonard E. Seaman, Esq.
       250 Moonachie Road
       Suite 102
       Moonachie, NJ 07074
       Attorneys for Plaintiff

       APPLICATION FOR AN EXTENSION OF TIME TO MOVE, ANSWER OR
              OTHERWISE RESPOND PURSUANT TO L. CIV. R. 6.1

               Application is hereby made for a Clerk’s order extending time within which

Defendants Bertelsmann, Inc. (‘Bertelsmann”) and RTL AdConnect, Inc. (“RTL”) (collectively,

“Defendants”) may answer, move or otherwise respond to the complaint filed by Plaintiff Ann

Carletta herein and it is represented that:
Case 2:20-cv-14304-KSH-CLW Document 2 Filed 10/12/20 Page 2 of 2 PageID: 49




         (i)      No previous extension has been obtained;

         (ii)     Defendants accepted service of the Summons and Complaint on September 15,

2020, and removal occurred on October 12, 2020;

         (iii)    The time to answer, move or otherwise respond expires on October 19, 2020;

         (iv)     Defendants hereby request that the time within which they may file an answer,
move or otherwise respond to the complaint herein be extended by fourteen (14) days to November
2, 2020.
         (v)      This request is made without waiving any defenses, including the lack of personal
jurisdiction.

                                               Respectfully submitted,

                                               JACKSON LEWIS P.C.
                                               Mary L. Moore, Esq.
                                               200 Connell Drive
                                               Suite 2000
                                               Berkeley Heights, NJ 07922
                                               (908) 795-5210

                                               Beverly W. Garofalo,        Esq.   (pro   hac   vice
                                               forthcoming)
                                               90 State House Square
                                               8th Floor
                                               Hartford, CT 06103
                                               (860) 331- 1535

Dated: October 12, 2020
                                        By:    s/ Mary L. Moore
                                               Mary L. Moore


                                               ATTORNEYS FOR DEFENDANTS


4840-3616-3278, v. 1
